 


114 HR 2078 IH: Keeping Social Security Solvent Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2078 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2015 
Mr. Tonko introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the limitation on the imposition of employment taxes on wages in excess of the contribution and benefit base. 
 
 
1.Short titleThis Act may be cited as the Keeping Social Security Solvent Act of 2015. 2.Repeal of limitation on social security wage base for FICA and SECA (a)FICAParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is hereby repealed. 
(b)SECASubsection (b) of section 1402 of such Code is amended by striking include— and all that follows through 3211. and inserting include the net earnings from self-employment, if such net earnings for the taxable year are less than $400.. (c)Conforming amendments (1)Section 31 of such Code is amended by striking subsection (b) and redesignating subsection (c) as subsection (b). 
(2)Section 51(h)(1)(A) of such Code is amended by striking except that the contribution and benefit base for each calendar year shall be deemed to be and inserting not to exceed. (3)Section 3121(s) of such Code is amended by striking 3102, 3111, and 3121(a)(1) and inserting 3102 and 3111. 
(4)Section 3122 of such Code is amended by striking The person making such return may, for convenience of administration, make payments of the tax imposed under section 3111 with respect to such service without regard to the contribution and benefit base limitation in section 3121(a)(1), and he shall not be required to obtain a refund of the tax paid under section 3111 on that part of the remuneration not included in wages by reason of section 3121(a)(1).. (5)Subsections (a), (b), (c), and (d) of section 3125 of such Code are each amended by striking the last sentence. 
(6)Section 6413 of such Code is amended by striking subsection (c). (7)Section 643(d)(1) of such Code is amended by striking 31(c) and inserting 31(b). 
(8)Subsection (c) of section 230 of the Social Security Act is amended by striking and sections 1402, 3121, 3122, 3125, 6413, and 6654 of the Internal Revenue Code of 1986. (d)Effective date (1)The amendments made by subsections (a), (b), and (d) shall apply with respect to remuneration paid after December 31, 2015. 
(2)The amendments made by subsection (c) shall apply to taxable years beginning after December 31, 2015.  